J. A15007/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JACK SIBLEY,                            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellant        :
                                        :
                  v.                    :
                                        :          No. 2091 EDA 2015
GLENN D. McGOGNEY, ESQUIRE AND          :
ANTHONY D. DIPPOLITO                    :


                Appeal from the Order Entered June 16, 2015,
               in the Court of Common Pleas of Lehigh County
                      Civil Division at No. 2011-C-2381


BEFORE: FORD ELLIOTT, P.J.E., DUBOW AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED SEPTEMBER 12, 2016

     Jack Sibley appeals pro se from the June 16, 2015 order confirming

the arbitration award entered in favor of Glenn D. McGogney, Esq.

(“McGogney”), and appellee, Anthony D. Dippolito, M.D. (collectively,

“Defendants”).1 After careful review, we affirm.

     The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows. On June 15, 2007, the parties entered

into an agreement (“Incorporation Agreement”) to form Barnett Food Group,

LLC (“the company”), for the purpose of opening a gentleman’s club at

premises that had previously operated as Lacey’s Pub & Grill, Inc. (“the



1
  McGogney has not filed an appellate brief in this matter and appellee is
proceeding pro se.
J. A15007/16


restaurant”).2 Pursuant to the Incorporation Agreement, the parties agreed

that any dispute between them would be submitted to private arbitration.

(See “Incorporation Agreement,” 6/15/07 at ¶ 11). It was determined that

each principal in this venture would invest $170,000 in the company in order

to convert the restaurant into a gentleman’s club and purchase the liquor

license from the restaurant. Appellant did not have the financial resources

to make such an investment, so Defendants agreed to loan appellant

$170,000, which would be secured by mortgages on a parcel of commercial

real estate    owned by appellant (“the parcel”).    McGogney subsequently

loaned   appellant   $85,000,   and   appellee   loaned   appellant   $100,000.

Appellant, in turn, executed mortgage notes in favor of Defendants, which

were recorded with the Bucks County Recorder of Deeds on April 9, 2008,

and became liens on the parcel.

     Thereafter, each Defendant separately executed a “satisfaction piece”

on the underlying mortgages, which were filed with the Bucks County

Recorder of Deeds on March 9, 2009.         Each satisfaction piece included

language that stated, “the undersigned hereby certifies that the debt

secured by the above-mentioned Mortgage has been fully paid or otherwise

discharged, and that upon the recording hereof, said Mortgage shall be and




2
 The record reflects that the Incorporation Agreement was also executed by
Reginald Heffelfinger, who is not a party to the underlying claim.


                                      -2-
J. A15007/16


is hereby fully and forever satisfied and discharged.”          (See “Satisfaction

Piece,” 3/9/09.)

        At some point, a great deal of animosity arose between the parties,

which    culminated   in   appellant   filing   a   two-count   complaint   against

Defendants in the Court of Common Pleas of Philadelphia County. Count I of

the complaint asserted a professional negligence claim against McGogney,

and Count II of the complaint raised causes of action for breach of contract

and breach of the implied covenant of good faith and fair dealing against

both Defendants. (See “Civil Action Complaint,” 7/26/10 at 8-9, ¶¶ 41-49.)

On June 28, 2011, this matter was transferred to the Court of Common

Pleas of Lehigh County. Thereafter, Defendants filed counterclaims against

appellant to recover the $85,000 and $100,000 that they had loaned him.

Defendants amended their respective counterclaims on April 27, 2012.

        On September 14 and 17, 2012, McGogney and appellee filed separate

motions to transfer this case to arbitration, pursuant to the Incorporation

Agreement.     On January 28, 2013, the trial court entered an order which

directed, inter alia, that “all claims and counterclaims . . . be submitted to

binding private arbitration as provided in the parties’ June [15,] 2007

agreement.” (Trial court order, 1/28/13 at 3.) Thereafter, on February 20,

2013, the trial court appointed Philip M. Hof, Esq. (“Arbitrator Hof”) as

arbitrator.   Arbitration hearings were held on January 20, January 21,

February 11, March 21, and April 17, 2014. Thereafter, on May 30, 2014,



                                       -3-
J. A15007/16


Arbitrator Hof entered his decision and award.      Specifically, on Count I --

professional negligence, Arbitrator Hof ruled in favor of appellant and against

McGogney in the amount of $389,147.26; and on Count II -- breach of

contract and breach of the implied covenant of good faith and fair dealing,

Arbitrator Hof ruled in favor of Defendants and against appellant. (“Decision

and Award of Arbitrator,” 5/30/14 at 2, 5.)       On McGogney’s counterclaim,

Arbitrator Hof ruled in favor of McGogney and against appellant in the

amount of $172,718.84, noting that this amount represented “the principal

amount of the [mortgage] notes as well as interest on the amount due and

owing on the [mortgage] note.”      (Id. at 6.)    On appellee’s counterclaim,

Arbitrator Hof ruled in favor of appellee and against appellant in the amount

of $216,428.42, noting that this amount represented the principal and

interest due on the mortgage note as well as attorney’s fees. (Id. at 9.)

      On June 30, 2014, appellant filed a petition to vacate, modify, and/or

correct the arbitration award. That same day, McGogney also filed a petition

to vacate the arbitration award. On April 20, 2015, the trial court entered

an order denying both petitions. On May 18, 2015, appellant filed a pro se

notice of appeal from the trial court’s April 20, 2015 order.      On May 26,

2015, the trial court ordered appellant to file a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(b), within 21 days.

Appellant complied with the trial court’s directive.    On June 9, 2015, this

court entered an order directing appellant to show cause as to why his



                                     -4-
J. A15007/16


appeal should not be quashed as interlocutory.       Following said order, the

trial court entered an order on June 16, 2015, confirming the arbitration

award.   On June 17, 2015, the prothonotary gave notice, pursuant to

Pa.R.C.P. 236, that judgment had been entered in this matter. On June 18,

2015, the trial court filed a memorandum opinion addressing the claims

raised by appellant in his Rule 1925(b) statement.

      Thereafter, on June 29, 2015, this court entered a per curiam order

quashing appellant’s May 18, 2015 appeal as interlocutory.         See, e.g.,

Burke v. Erie Ins. Exch., 940 A.2d 472, 474 n.1 (Pa.Super. 2007) (stating

that an order denying a petition to vacate or modify an arbitration award is

not an appealable order; rather, an appeal properly lies from the order

confirming the arbitration award entered by the trial court); see also 42

Pa.C.S.A. § 7320(a). On July 10, 2015, appellant filed a pro se notice of

appeal from the June 16, 2015 order confirming the arbitration award. On

July 16, 2015, the trial court filed a one-page Rule 1925(a) statement

indicating that its prior opinion dated June 18, 2015, sets forth its reasons

for confirming the arbitration award.3




3
  The record reflects that on June 10, 2016, appellant filed a pro se
post-submission communication that highlighted a number of exhibits to this
court. On July 14, 2016, this court entered a per curiam order indicating
that it was accepting appellant’s post-submission communication but
cautioned that, “only documents contained in the certified record on appeal
will be reviewed and considered.” (Per curiam order, 7/14/16.)


                                     -5-
J. A15007/16


     On appeal, appellant raises the following issues for our review:

           1.    Whether the trial court abused its discretion
                 and exceeded its powers thus commit[ting]
                 reversible errors of law regarding the lack of
                 Subject [] Matter Jurisdiction regarding
                 [appellant’s]   counterclaims      by    granting
                 [McGogney’s] and [appellee’s] Motion[s] to
                 Compel Arbitration filed on September 14,
                 2012, and September 17, 2012, “staying the
                 within matter, and all counterclaims are
                 directed to be submitted to binding private
                 arbitration as provided in the parties’ June
                 2007 agreement[,]” thereby transferring all
                 unrelated non-arbitrable [sic] counterclaims to
                 the absolute Jurisdiction of the Arbitrator?

           2.    Whether the trial court abused its discretion
                 and thus committed reversible error, by failing
                 to recognize [appellant’s] empirical evidence of
                 proof the Mortgage Satisfaction was valid and
                 enforceable and that no unpaid mortgages and
                 notes issue existed due to the Defendant[s’]
                 recorded Mortgage Satisfaction Pieces on
                 [appellant’s] commercial property as presented
                 to the Trial Court by [appellant], who [r]aised
                 these material issues of fact, declaring that the
                 Defendant[s’] claims were satisfied and legally
                 estopped, thereby precluding [] Defendant[s’]
                 counterclaims from binding private arbitration
                 which [appellant] informed the Trial Court
                 multiple times?

           3.    Whether the Arbitrator Hof abused its
                 discretion and abuse of powers and thus
                 committed reversible error, and “other
                 irregularities     and     fraud[,]”   where
                 “[i]rregularity[”]  refers   to  the process
                 employed in reaching the result of the
                 arbitration, not the result itself, thereby
                 resulting in malfeasance, misfeasance and
                 nonfeasance which resulted in the Arbitrator’s
                 Manifest Disregard of the Law which caused
                 the rendition of an unjust, inequitable or


                                    -6-
J. A15007/16


                  unconscionable award pursuant to 42 Pa.C.S.A.
                  § 7341?

Appellant’s brief at 13. For the ease of our discussion, we have elected to

address appellant’s first two claims together.

      The crux of appellant’s first claim is that the trial court lacked subject

matter jurisdiction to transfer Defendants’ respective counterclaims to

arbitration.   (Appellant’s brief at 37.)     In support of this contention,

appellant maintains that the Incorporation Agreement is the only contract

between the parties that contains an arbitration clause, and “nowhere in the

four corners of [said agreement]” does it reference “[Defendants’] personal

loans secured by Mortgages and Notes to [appellant].” (Id. at 32, 39-40.)

Appellant further contends that the trial court lacked subject matter

jurisdiction to transfer Defendants’ counterclaims      to arbitration because

their mortgages and notes “were satisfied and legally estopped, thereby

precluding [them] from binding private arbitration.”     (Id. at 41-45.)    We

disagree.

      “Subject matter jurisdiction relates to the competency of a court to

hear and decide the type of controversy presented.”       Roman v. McGuire

Mem'l, 127 A.3d 26, 29 (Pa.Super. 2015), appeal denied, 134 A.3d 57

(Pa. 2016) (citation omitted).    “Issues pertaining to jurisdiction are pure

questions of law, and an appellate court’s scope of review is plenary.

Questions of law are subject to a de novo standard of review.”          Robert




                                     -7-
J. A15007/16


Half Int'l, Inc. v. Marlton Techs., Inc., 902 A.2d 519, 524-525 (Pa.Super.

2006) (citations omitted).

            The test of jurisdiction is whether the trial court is
            competent to hear and determine controversies of
            the general nature of the matter involved.
            Jurisdiction lies if the court had power to enter upon
            the inquiry, not whether it might ultimately decide
            that it could not give relief in the particular case.
            When there is no jurisdiction, there is no authority to
            pronounce judgment.            Where a court lacks
            jurisdiction in a case, any judgment regarding the
            case is void.

Roman, 127 A.3d at 30 (citation omitted).

      Instantly,   appellant’s   complaint   raised   claims   for   professional

negligence and breach of contract and/or implied covenant of good faith and

fair dealing, which are both cognizable causes of action in the Court of

Common Pleas of Lehigh County. (See “Civil Action Complaint,” 7/26/10 at

8-9, ¶¶ 41-49; see also 42 Pa.C.S.A § 931(a) (stating, “the courts of

common pleas shall have unlimited original jurisdiction of all actions and

proceedings, including all actions and proceedings heretofore cognizable by

law or usage in the courts of common pleas.” (emphasis added)).)              As

discussed, both of these causes of action arose out of the Incorporation

Agreement executed in connection with the parties’ joint business venture to

develop a “gentleman’s club.” Paragraph 11 of the Incorporation Agreement

explicitly provided that all disputes arising under the agreement were to be

resolved in arbitration:




                                      -8-
J. A15007/16


            This Agreement shall be interpreted under the laws
            of Pennsylvania and venue shall be in Lehigh County
            for any dispute arising hereunder. Because of the
            confidential nature of this Agreement, the parties
            hereto waive Court enforcement hereof and
            agree that a single arbitrator shall jointly be
            chosen in advance of any dispute to resolve any
            and all disputes between the parties hereto.

Incorporation Agreement, 6/15/07 at ¶ 11 (emphasis added).             Appellant

does not allege that this agreement was amended or modified by any

subsequent oral or written contracts between the parties.

      Defendants, in turn, responded to appellant’s complaint by filing

counterclaims to recover the money that they loaned appellant so that he

was able to join the business venture detailed in the Incorporation

Agreement. Appellant’s contention on appeal that these counterclaims are

not part of the subject matter of this dispute, and thus, the trial court does

not possess the jurisdiction to transfer them to arbitration, is both

disingenuous and entirely devoid of reason.       Clearly, the proceeds of the

$85,000 and $100,000 loans that the Defendants made to appellant were

inextricably intertwined with the capitalization and performance of the

parties’ obligations set forth in the Incorporation Agreement.

      Additionally, we find that the trial court’s jurisdiction to transfer these

counterclaims is not thwarted by the fact that each Defendant executed a

“satisfaction piece” on the underlying mortgages. Irrespective of this fact,

the record is clear that no actual monetary payment has ever been made to

satisfy either obligation, and thus, the defense of accord and satisfaction


                                      -9-
J. A15007/16


was not applicable in this matter. In his decision and award, Arbitrator Hof

found that:

                    Each Defendant has alleged that the underlying
              debt remains unpaid and that [appellant] has never
              asserted   that   payment    was    made.        ...
              Substantively, [appellant] has failed to rebut the
              evidence presented by each Defendant that [he] was
              obligated under each note.

              ....

                    All parties agree that the underlying debt
              obligations were not paid.         Regardless of the
              motivation of each Defendant to file satisfaction
              pieces, the mortgages were satisfied because of
              reasons that do not include payment of the
              underlying obligation. The note remains a viable
              option entitling each Defendant to payment in full,
              together with interest as set forth in the note.

Decision and Award of Arbitrator, 5/30/14 at 7-9.

      Appellant now avers that “the Mortgages and Notes were satisfied by

agreement between the parties in which [appellant] would return and

redeem the 25% shares in [the company] to [Defendants] in exchange for

the executed Mortgage Satisfaction Pieces[.]” (Appellant’s reply brief at 2.)

However, Arbitrator Hof clearly found no evidence in the record to support

this contention. It is well settled that, “[n]either we nor the trial court may

retry the issues addressed in arbitration or review the tribunal’s disposition

of the merits of the case.” F.J. Busse Co. v. Sheila Zipporah, L.P., 879
A.2d 809, 811 (Pa.Super. 2005), appeal denied, 587 Pa. 694 (Pa. 2006)

(citation omitted).   Accordingly, for all the foregoing reasons, we conclude



                                     - 10 -
J. A15007/16


that the trial court possessed the subject matter jurisdiction to transfer all of

the aforementioned claims to arbitration.           Appellant’s assertions to the

contrary must fail.

      Appellant next argues that the arbitration award should be vacated

because Arbitrator Hof “committed fraud, misconduct, corruption [and] other

irregularit[ies]” which resulted in an “unjust, inequitable or unconscionable

award pursuant to 42 Pa.C.S.A. § 7341.” (Appellant’s brief at 47-48.) In

support of this contention, appellant baldly avers that Arbitrator Hof

conspired with the defendants to utilize rescinded or outdated law; failed to

disclose his professional and personal relationship with McGogney’s defense

counsel; permitted defendants to conceal evidence, forge documents, and

procure false witness testimony from appellee; and “disregard[ed] the clear

terms of the parties’ contract.” (Id. at 48-52.) These claims are belied by

the record.

      Preliminarily, we note that this case concerns a matter of common law

arbitration, rather than statutory arbitration.      See 42 Pa.C.S.A. § 7302(a)

(stating, “[a]n agreement to arbitrate a controversy on a nonjudicial basis

shall be conclusively presumed to be an agreement to arbitrate pursuant to

Subchapter B (relating to common law arbitration) unless the agreement to

arbitrate is in writing and expressly provides for arbitration pursuant to this

subchapter or any other similar statute. . . .”).

      Our standard of review of common law arbitration is extremely limited:



                                     - 11 -
J. A15007/16


                  The award of an arbitrator in a [common law
            arbitration] is binding and may not be vacated or
            modified unless it is clearly shown that a party was
            denied a hearing or that fraud, misconduct,
            corruption or other irregularity caused the rendition
            of an unjust, inequitable or unconscionable award.
            The arbitrators are the final judges of both law and
            fact, and an arbitration award is not subject to
            reversal for a mistake of either. [A] trial court order
            confirming a common law arbitration award will be
            reversed only for an abuse of discretion or an error
            of law.

Toll Naval Associates v. Chun-Fang Hsu, 85 A.3d 521, 525 (Pa.Super.

2014) (citations and internal quotation marks omitted).       Thus, this court

may not interfere with a binding common law arbitration award unless fraud,

misconduct, corruption, or another irregularity or impropriety in the

arbitration process is affirmatively proven. See 42 Pa.C.S.A. § 7341.

      In the instant matter, our review reveals that appellant has failed to

demonstrate that the trial court abused its discretion in confirming the

May 30, 2014 arbitration award entered in favor of the Defendants.        The

majority of appellant’s assertions pertain to alleged mistakes of law or fact

on the part of Arbitrator Hof, and as we explained, “an arbitration award is

not subject to reversal for a mistake of either.” Toll Naval Associates, 85
A.3d at 525.    Moreover, we agree with the trial court’s conclusions that

appellant has failed to present competent evidence to support his conclusion

that Arbitrator Hof committed fraud, misconduct or an irregularity. As the

trial court reasoned in its opinion:




                                       - 12 -
J. A15007/16


                    [Appellant] also avers that Arbitrator Hof was
              guilty of misconduct. . . . [Appellant’s] petition
              essentially contends that Arbitrator Hof conspired
              with    Defendant      McGogney     and      Attorney
              James Huber, Defendant Dippolito’s former counsel,
              to present and rely on outdated case law and commit
              subornation of perjury.

              ....

                    Neither [McGogney] nor [appellant] presented
              evidence in support of their respective allegation that
              establish to the required “clear, precise, indubitable”
              standard that either of them “was denied a hearing
              or that fraud, misconduct, corruption or other
              irregularity caused the rendition of an unjust,
              inequitable or unconscionable award.” Each of them
              presented their own conclusory characterization of
              the arbitration proceedings; neither [appellant nor
              McGogney] presented competent evidence to
              support their conclusions.

Trial court opinion, 6/18/15 at 2-3 (quotation marks in original).

      Here,    appellant’s   brief   includes   nothing   more   than   baseless

accusations and innuendo of Arbitrator Hof’s purported misfeasance that is

wholly unsupported by the record.          In an appeal from a common law

arbitration award, appellant alone “bears the burden to establish both the

underlying irregularity and the resulting inequity by clear, precise, and

indubitable evidence.” Andrew v. CUNA Brokerage Services, Inc., 976
A.2d 496, 500 (Pa.Super. 2009) (emphasis added). Clearly, appellant has

not satisfied his burden in this instance. Accordingly, his final claim of error

must fail.

      Order affirmed.



                                      - 13 -
J. A15007/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/12/2016




                          - 14 -